DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-4 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, Subspecies A-1 and A-III, and Subspecies B-I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 6439846).
Regarding claim 1, Anderson discloses An impingement cooling structure (Figure 1 shows an impingement cooling structure) comprising: a flow channel formed between a first wall and a second wall facing the first wall (Figure 1 shows a first wall (1), a second wall (3), and a cooling passage between the two walls); a plurality of impingement cooling holes disposed in the first wall such that the plurality of impingement cooling holes are spaced apart from each other along the flow channel (Figure 1, item 2); and a flow diverter convexly protruding from a surface of the second wall in each space between injection axes of the plurality of impingement cooling holes (Figure 1 shows the projections 4 located in spaces between the injection axes of the cooling holes).
Regarding claim 2, Anderson discloses that a cross-sectional shape of the flow diverter with respect to a plane including the injection axes is a triangular cross-sectional shape in which both sides form ridges. Figures 1, 2, and 3-6 show that the flow diverters are symmetrical in structure as circular elements. Figures 4-6 also show the center of multiple diverters 4 existing in the same longitudinal plane as multiple impingement holes 2, especially since such a plane can be created in any direction and provide the cross section, as long as it’s between two of the shown cooling holes. Figure 2 shows the diverter having a triangular cross-sectional shape.
Regarding claim 5, Anderson discloses the cross-sectional shape of the flow diverter with respect to the plane including the injection axes is a triangular cross-sectional shape forming a continuous curved surface (Figure 2 shows the diverter having a continuous curved surface with no sharp corners).
Regarding claim 17, Anderson discloses the first wall is a cold wall and the second wall is a hot wall (Figure 1 shows a cooling flow 5 and a hot flow 6, meaning that the cold wall is 1 and the hot wall is 3. This is further elaborated in column 3, lines 24-40).
Regarding claim 19, Anderson discloses the first wall is an inner wall defining a cavity of a turbine vane, and the second wall is an outer wall spaced apart from the inner wall and defining a contour of the turbine vane (Figure 7 shows the structure of the airfoil claimed with item 1 being an internal cavity and item 3 being the airfoil surface. Column 4, lines 64-67 and column 5, lines 1-2 describe that the system can be used in a turbine vane).
Regarding claim 20, Anderson discloses the first wall is an inner wall defining a cavity of a turbine blade, and the second wall is an outer wall spaced apart from the inner wall and defining a contour of the turbine blade (Figure 7 shows the structure of the airfoil claimed with item 1 being an internal cavity and item 3 being the airfoil surface. Column 4, lines 55-63 describe that the system can be used in a turbine blade).

Claim(s) 1, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Romanov (US 20210131290).
Regarding claim 1, Romanov discloses An impingement cooling structure (Figure 5 shows an impingement cooling structure) comprising: a flow channel formed between a first wall and a second wall facing the first wall (Figure 5 shows a first wall (520), a second wall (522), and a cooling passage between the two walls); a plurality of impingement cooling holes disposed in the first wall such that the plurality of impingement cooling holes are spaced apart from each other along the flow channel (Figure 5, item 524); and a flow diverter convexly protruding from a surface of the second wall in each space between injection axes of the plurality of impingement cooling holes (Figure 5 shows the projections 538 located in spaces between the injection axes of the cooling holes).
Regarding claim 17, Romanov discloses the first wall is a cold wall and the second wall is a hot wall (Figure 5 shows the impingement plate 520 and the hot wall 522, with paragraph 0022 describing that the wall opposite the impingement plate is a hot wall and further described in paragraph 0058).
Regarding claim 18, Romanov discloses the first wall is a flow sleeve of a combustor and the second wall is a liner or transition piece of a combustor. Paragraph 0002 describes the system being capable of being used in combustor panels and paragraph 0036 describes the structure used in a combustor section. As the structure is already shown to have two adjacent plates and be used in a combustor, the impingement plate would be a flow sleeve as it surrounds the cooling flow and the second wall is a liner of a combustor, as it provides the outer surface of the combustor panel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanov (US 20210131290) in view of Anderson (US 6439846).
Regarding claim 2, Romanov discloses the limitations of claim 1 as set forth in the above 102 rejection. However, Romanov does not explicitly disclose that the projections have a triangular cross-sectional shape. Romanov and Anderson are analogous prior art because both describe double walled impingement cooling structures with turbulence forming structures. Anderson teaches a triangular shaped projection on the impingement surface. The shape of the projections to have symmetrical sides relative to the impingement flow provides consistent and even heat transfer along the bulges as it would at the flat portions along with having a consistent heat flux across the entire surface (Column 3, lines 50-67 and Column 4, lines 1-16). The symmetrical nature and cross section would provide predictable results even when implemented into the longer ridges of Romanov because they both have structures where the impingement flow impacts in the trough portion and the symmetric projection shape would still provide consistent heat transfer across both sides of the projection shape. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the projections of Romanov to have the symmetrical triangular cross-sectional shape of Anderson because it provides even heat transfer along the surface and provides consistent heat flux.
Regarding claim 5, Romanov in view of Anderson teaches the cross-sectional shape of the flow diverter with respect to the plane including the injection axes is a triangular cross-sectional shape forming a continuous curved surface (Anderson Figure 2 shows the diverter having a continuous curved surface with no sharp corners).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanov (US 20210131290) in view of Anderson (US 6439846) as applied to claim 2 above, and further in view of Nomoto (US 5533864).
Regarding claim 6, Romanov in view of Anderson teaches the limitations of claim 2 as set forth in the above 103 rejection. However, it does not explicitly disclose a plurality of indentations concavely recessed along the flow channel toward a space between the flow diverters, and the plurality of impingement cooling holes are disposed in the indentation. Romanov in view of Anderson and Nomoto are analogous prior art because both describe impingement cooling flow paths with two walls. Nomoto teaches the use of troughs (Figure 5, item 21) in the first wall with the impingement holes 8 and the trough structure allows for more area in the cooling flow path while allowing for a smaller distance between the impingement hole and the wall to be cooled (Column 9, lines 1-17). The troughs of Nomoto would create the concave indentations along the flow channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first wall of Romanov in view of Anderson to include the impingement troughs of Nomoto because it allows for a smaller distance between the impingement holes and the wall to be cooled while maintaining a large area for the cooling flow path.
Regarding claim 7, Romanov in view of Anderson and further in view of Nomoto teaches a central axis of the flow diverter faces a middle portion between the indentations, and the injection axis of the impingement cooling hole faces a middle portion between the flow diverters (Romanov Figure 5 shows the cooling holes being located in the middle portion between the flow diverters).
Regarding claim 8, Romanov in view of Anderson and further in view of Nomoto teaches an angle of the indentation with respect to the first wall is greater than an angle of the flow diverter with respect to the second wall (Figure 5 of Nomoto shows that the angle of the first wall is approximately 90 degrees whereas Figure 2 of Anderson shows that the angle of the diverters is significantly less than 90. The figures cannot be relied upon for exact estimates of angles, but the angle of the diverters is shown to clearly be less than 90 so the limitations are met).

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanov (US 20210131290) in view of Anderson (US 6439846) as applied to claims 2 and 5, respectively above, and further in view of Lee (US 20110033312).
Regarding claim 9, Romanov in view of Anderson teaches the limitations of claim 2 as set forth in the above 103 rejection. However, Romanov in view of Anderson does not explicitly teach a bypass channel passing through the ridges of both sides along the flow channel. Romanov in view of Anderson and Lee are analogous prior art because both describe cooling flow paths. Lee teaches having a gap in the longitudinal rib in order to cause turbulence and restart the boundary layer of the coolant flow. As Romanov shows a cross-flow already existing in the flow path, the gap of Lee would provide similar results in the similar longitudinal ridges of Romanov in view of Anderson. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Romanov in view of Anderson to include the gap of Lee because it allows for restarting the boundary layer with turbulence in the coolant flow as it flows across the structure and combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).
Regarding claim 12, Romanov in view of Anderson teaches the limitations of claim 5 as set forth in the above 103 rejection. However, Romanov in view of Anderson does not explicitly teach a bypass channel passing through the ridges of both sides along the flow channel. See the rejection of claim 9 above for the combination and rationale, as the combination and rationale for claim 9 is repeated here for claim 12.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanov (US 20210131290) in view of Anderson (US 6439846) and further in view of Nomoto (US 5533864) as applied to claims 6, 7, and 8, respectively above, and further in view of Lee (US 20110033312).
Regarding claim 13, Romanov in view of Anderson and further in view of Nomoto teaches the limitations of claim 6 as set forth in the above 103 rejection. However, Romanov in view of Anderson and further in view of Nomoto does not explicitly teach a bypass channel passing through the ridges of both sides along the flow channel. See the rejection of claim 9 above for the combination and rationale, as the combination and rationale for claim 9 is repeated here for claim 13.
Regarding claim 14, Romanov in view of Anderson and further in view of Nomoto teaches the limitations of claim 7 as set forth in the above 103 rejection. However, Romanov in view of Anderson and further in view of Nomoto does not explicitly teach a bypass channel passing through the ridges of both sides along the flow channel. See the rejection of claim 9 above for the combination and rationale, as the combination and rationale for claim 9 is repeated here for claim 14.
Regarding claim 15, Romanov in view of Anderson and further in view of Nomoto teaches the limitations of claim 8 as set forth in the above 103 rejection. However, Romanov in view of Anderson and further in view of Nomoto does not explicitly teach a bypass channel passing through the ridges of both sides along the flow channel. See the rejection of claim 9 above for the combination and rationale, as the combination and rationale for claim 9 is repeated here for claim 15.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanov (US 20210131290) in view of Lee (US 20110033312).
Regarding claim 16, Romanov discloses the limitations of claim 1 as set forth in the above 102 rejection. However, Romanov in view of Anderson does not explicitly teach a bypass channel passing through the ridges of both sides along the flow channel. See the rejection of claim 9 above for the combination and rationale, as the combination and rationale for claim 9 is repeated here for claim 16. The claim limitations further require the flow axis of the bypass channel to be arranged across the injection axis of the impingement cooling hole. Figure 5 of Lee shows the axis of the bypass channel being parallel to the wall that the channel exists in and Romanov shows that the axis of the holes is perpendicular to the wall it impinges on. Thereby, the axis of the gap is across the axis of the impingement hole.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The examiner has cited various impingement plate and turbulator structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745